Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A telephone call was made to Juan Zheng on 7/23/21 to request an oral election to the below restriction requirement, but did not result in an election being made.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1,8,12,18,24,39,59,61,64,69,77,83,98,118,120-122,125, and 175, a polymer of formulae I, C08J5/2256
Group II, claim(s) 131, a compound of formula III, C08J2365/02
Group III, claim(s) 155, a process of producing Group I, C08J5/2256
Group IV, claim(s) 167, a membrane comprising Group I, B01D69/02
           Group II does not relate to a single general inventive concept of Group I and III-IV under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  formulae III and formulae I are structurally distinct.  As a result, invention II and I+III-IV are distinct and a priori type of lack of unity.
The inventions listed in Group I and III-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in all groups is the moiety of the polymer of claim 1. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art, such as ‘002, ‘544, ‘636, ‘227, Skalski, Lim, ‘838, Adamski, and a combination thereof, as listed on ISR and IDS.

Election of Species
This application contains claims directed to the following patentably distinct species.
Should Group I elected a further election of one of species (and/or subspecies) has been required.
IA. Claim(s) 1,8,12,18,24,39,59,61,  formula (I)
IB. Claim(s) 64,69,77,83,98,118,120-122,125, formula (I)+(II)
IC. Claim(s) 125 and 175, formula (I)+linker M1
The species (and subspecies) are independent or distinct because as disclosed the different species (and subspecies) have mutually exclusive characteristics for each identified species (and subspecies), because the resultant (co)polymers structurally differ from each other.  In addition, these species and/or subspecies are not obvious variants of each other based on the current record. This is an a priori type of lack of unity.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics, because the species have required a separate status in the art due to their recognized divergent subject matter. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766